Citation Nr: 0534390	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-08 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for residuals of a 
traumatic head injury, to include disabilities of the neck, 
spine, and leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for residuals of a 
traumatic head injury, to include disabilities of the neck, 
spine, and leg.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he currently has chronic residuals 
manifested by head and neck aches, seeing a blind spot in his 
vision when he moved his neck a certain way, back pain and 
stiffness, and diminished sensation in his lower extremities 
and toes that were the result of a traumatic head injury in 
service.  He states that he fell from a height of six feet 
from atop a flight of stairs and landed head-first into a 
table leg, sustaining a head laceration that required 
treatment with stitches.  Although his service medical 
records are partially destroyed as a result of the 1973 fire 
at the National Personnel Records Center storage facility, 
the surviving records show that he sustained a cut on his 
head in May 1951 that necessitated closure with sutures and 
that on separation examination in October 1953 he reported 
having occasional low back pain.  Lay statements accompanying 
his claim show that his witnesses reported that the veteran 
experienced chronic neck and back pain since service.  

In a March 2000 statement presented in support of his claim, 
the veteran reported that he received treatment for his head, 
neck, back, and lower extremity symptoms from private 
physicians whom he identified as "Dr. Nadolski," "Deeprak 
Merchant, M.D., P.A.," and "Dr. Hennsey."  According to 
the veteran, Dr. Hennsey was a spine specialist who, after 
being informed of the veteran's account of falling and 
injuring his head during active duty, expressed the opinion 
that his current constellation of symptomatology was 
attributable to this history.  As the records of his 
treatment by the aforementioned physicians are potentially 
relevant to his claim and are not currently associated with 
his claims file, the case should be remanded so that copies 
of these records may be obtained.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); Moore v. Derwinski, 2 Vet. App. 
375, 376 (1992); Gross v. Derwinski, 2 Vet. App. 551, 552 
(1992) (When reference is made to pertinent private medical 
records, VA is on notice of their existence and has a duty to 
assist the veteran in developing his claim by attempting to 
obtain the referenced private medical records.)

Thereafter, the veteran should be scheduled for a VA medical 
examination to determine his current diagnoses as they 
pertain to his claimed disabilities.  The physician(s) who 
examine the veteran should review his claims folder and after 
determining his diagnoses, should provide a nexus opinion 
based on their review of his records and examination results.  
See Charles v. Principi, 16 Vet. App. 370 (2002).

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The veteran must be contacted and 
asked to provide the names and addresses 
of all healthcare providers who treated 
his claimed disabilities.  After 
obtaining the necessary authorization, 
the RO must attempt to obtain copies of 
all such treatment records for their 
inclusion into the evidence.  This 
evidence must include, but is not 
limited to, those records pertaining to 
his treatment received from Drs. 
Nadolski, Deeprak Merchant, and Hennsey.  



2.  The veteran should be scheduled for 
the appropriate medical examinations to 
address his current diagnoses as they 
pertain to his claimed disabilities of 
his head, neck, back, and lower 
extremities.  The claims file must be 
reviewed by the examining physicians 
prior to the examinations.  After the 
veteran's relevant diagnoses are 
determined, the physicians should 
express an opinion as to whether it is 
as likely as not that each diagnosis is 
related to the veteran's period of 
active duty.  (The term, "as likely as 
not," does not mean "within the realm of 
medical possibility," but rather that 
the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to 
find in favor of the examiner's 
conclusion as it is to find against 
it.).  If it is not possible to express 
an opinion without resorting to 
speculation, the physician should so 
state.

3.  Thereafter, the claim of entitlement 
to service connection for residuals of a 
traumatic head injury, to include 
disabilities of the neck, spine, and leg 
must be considered based on all evidence 
of record.  If the benefit sought 
remains denied, the veteran and his 
representative must be provided with a 
Supplemental Statement of the Case 
containing notice of all relevant 
actions taken on the claim for benefits, 
to incorporate a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue on 
appeal.  An appropriate period of time 
must be allowed for response.  The case 
must then be returned to the Board for 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

